Citation Nr: 0906588	
Decision Date: 02/23/09    Archive Date: 03/03/09

DOCKET NO.  07-24 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a cardiovascular 
disorder, claimed as atherosclerotic heart disease and 
congestive heart failure, due to exposure to herbicides.

2.  Entitlement to service connection for a pulmonary 
disorder, claimed as pulmonary hypertension, due to exposure 
to herbicides.

3.  Entitlement to service connection for diabetes mellitus 
type II, claimed as due to exposure to herbicides.

4.  Entitlement to service connection for chronic renal 
failure, claimed as due to exposure to herbicides.

5.  Entitlement to service connection for arterial 
hypertension, claimed as due to exposure to herbicides.


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1973 to 
February 1975. 

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended) (2008).  

VA's duty to assist includes the responsibility to obtain any 
relevant records from the Social Security Administration 
(SSA).  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  
The Veteran indicated, in an October 2007 report of contact, 
that he had just started receiving SSA benefits.  As SSA 
records may be relevant to the claims on appeal, the RO 
should obtain them.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain SSA records, including the 
medical evidence used to determine 
disability eligibility.

2.  Upon completion of the above, 
readjudicate the issues on appeal.  If 
any benefit sought on appeal remains 
denied, the Veteran should be furnished 
an appropriate supplemental statement 
of the case and be provided an 
opportunity to respond.  

3.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

